Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 19, 2021

                                       No. 04-20-00445-CV

                             Jimmy WILLIAMS and Cheryl Williams,
                                        Appellants

                                                v.

       GUADALUPE-BLANCO RIVER AUTHORITY, and its Officers and Directors,
                              Appellees

                  From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 19-2054-CV
                        The Honorable Stephen B. Ables, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori. I. Valenzuela, Justice

       On November 17, 2021, appellants filed a “Motion and Request for Relief Pursuant to
Rule 29.3, Texas Rule of Appellate Procedure.” The motion is DENIED.


           It is so ORDERED November 19, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT